
	
		II
		Calendar No. 369
		111th CONGRESS
		2d Session
		S. 714
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Webb (for himself,
			 Mr. Specter, Mr. Reid, Mr.
			 Leahy, Mr. Durbin,
			 Mr. Graham, Mr.
			 Schumer, Mrs. Murray,
			 Mr. Wyden, Mr.
			 Brown of Ohio, Mr. Warner,
			 Mrs. Gillibrand,
			 Mr. Burris, Mr.
			 Kennedy, Mr. Cardin,
			 Mrs. McCaskill, Mrs. Hagan, Mr.
			 Bingaman, Mr. Whitehouse,
			 Ms. Landrieu, Mr. Hatch, Mr. Udall of
			 Colorado, Mr. Tester,
			 Mr. Carper, Mr.
			 Casey, Mr. Harkin,
			 Mr. Begich, Ms.
			 Snowe, Mr. Kerry,
			 Mr. Nelson of Florida,
			 Mr. Levin, Mrs.
			 Lincoln, Mr. Franken,
			 Mr. Merkley, Mr. Sanders, Mr.
			 Lautenberg, Mr. Menendez, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 6, 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the National Criminal Justice Commission.
		  
	
	
		1.Short titleThis Act may be cited as the
			 National Criminal Justice Commission
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)The United States
			 has the highest reported incarceration rate in the world, imprisoning a higher
			 percentage of its population than any other country. The American incarceration
			 rate is five times the world’s average incarceration rate. A total of 2,380,000
			 people are in prison.
			(2)Although criminal
			 justice laws and legal procedures depend heavily on State and local law, and
			 although a majority of those imprisoned in the United States are held in
			 non-Federal institutions, the conditions under which Americans are incarcerated
			 and the manner in which former inmates reenter society is a compelling national
			 interest that potentially affects every American citizen and every locality in
			 the country.
			(3)The American
			 public and their elected officials at all levels of government overwhelmingly
			 support the punishment and incarceration of violent criminals, as well as those
			 who direct and participate in criminal enterprises.
			(4)Minorities make up
			 a disproportionately large share of prison populations. Black males have a 32
			 percent chance of serving time in prison at some point in their lives; Hispanic
			 males have a 17 percent chance; white males have a 6 percent chance.
			(5)The number of
			 persons on probation and parole has been growing along with institutional
			 populations. There are 7,300,000 Americans incarcerated or on probation or
			 parole, equal to 1 in every 31 adults, an increase of 290 percent since
			 1980.
			(6)The number of
			 exoffenders returning to their communities from Federal and State prisons rose
			 to 725,000 in 2007, an increase of 19.9 percent since 2000, and a more than
			 doubling in the past 2 decades. On average, 2 out of every 3 released prisoners
			 will be rearrested and 1 in 2 will return to prison within 3 years of
			 release.
			(7)Spending on
			 corrections consumes an increasingly large portion of resources at all levels
			 of government. Corrections expenditures compete with and diminish funding for
			 education, public health, public safety, parks and recreation, and programs
			 specifically designed to reduce the prison population. An analysis by the Pew
			 Charitable Trusts found that over the past 20 years, inflation-adjusted state
			 spending on corrections rose 127 percent while higher education expenditures
			 rose just 21 percent.
			(8)The National Gang
			 Threat Assessment reports that there are approximately 1,000,000 gang members
			 in the United States. According to reporting by local law enforcement, gangs
			 commit as much as 80 percent of the crime in some locations.
			 Gangs are primary retail distributors of illicit drugs, some of which operate
			 at the regional or national level. According to the 2008 National Drug Threat
			 Survey, 58 percent of law enforcement agencies report gang involvement in drug
			 distribution.
			(9)The combination of
			 gang activity and the movement of illegal drugs into the country has resulted
			 in unprecedented levels of sophisticated, organized violence along America’s
			 southern border and in hundreds of American communities. More than 6,000 people
			 died in Mexico in 2008 alone as a result of drug-related violence.
			(10)Despite high
			 incarceration rates for drug-related offenses, illicit drug availability
			 remains consistent. 86 percent of high school students report that it is
			 very easy or fairly easy to obtain marijuana. 47
			 percent report the same for cocaine, 39 percent for crack, and 27 percent for
			 heroin.
			(11)Those addicted to
			 and abusive of illicit drugs are an estimated 10 to 20 percent of the drug
			 using population, but account for an estimated half of all illicit drug
			 consumption. Treating addiction will significantly help decrease demand.
			(12)Drug offenders in
			 prisons and jails have increased 1200 percent since 1980. Nearly a half million
			 persons are in Federal or State prison or local jail for a drug offense,
			 compared to an estimated 41,100 in 1980. A significant percentage of these
			 offenders have no history of violence or high-level drug selling
			 activity.
			(13)Prisons and jails
			 nationwide have become holding facilities for the mentally ill. There are an
			 estimated 350,000 men and women in prisons and jails with serious mental
			 disorders. Approximately 4 times as many mentally ill people are in prisons
			 than in mental health hospitals. Prisoners are 2 to 4 times more likely than
			 the general population to be schizophrenic, depressed, bipolar, or suffering
			 from post-traumatic stress disorder. Approximately 73 percent of mentally ill
			 inmates suffer from a substance abuse disorder.
			(14)Prisons have
			 become public health risks. The number of State prisoners with HIV is 2.5 times
			 greater than the general population. The number of State prisoners with
			 hepatitis C is 9 times that of the general population.
			(15)Prison
			 administration is uneven, lacking clear, affirmative standards of training and
			 performance, varying greatly from institution to institution, locality to
			 locality, and among Federal, State and local jurisdictions.
			(16)According to a
			 2007 Bureau of Justice Statistics survey, an estimated 60,500 inmates (or 4.5
			 percent of all Federal and State inmates) experienced 1 or more incidents of
			 sexual victimization involving other inmates or staff. Analyses suggest that
			 official records of assault in prison (both physical and sexual) only reflect
			 10 to 20 percent of all assaults in prison.
			3.Establishment of
			 commissionThere is
			 established a commission to be known as the National Criminal Justice
			 Commission (referred to in this Act as the
			 Commission).
		4.Purpose of the
			 commissionThe Commission
			 shall undertake a comprehensive review of the criminal justice system, make
			 findings related to current Federal and State criminal justice policies and
			 practices, and make reform recommendations for the President, Congress, and
			 State governments to improve public safety, cost-effectiveness, overall prison
			 administration, and fairness in the implementation of the Nation’s criminal
			 justice system.
		5.Review and
			 findings
			(a)General
			 reviewThe Commission shall review all areas of Federal and State
			 criminal justice costs, practices, and policies.
			(b)Specific
			 findingsIn conducting the review, the Commission shall make such
			 findings as it deems appropriate, including—
				(1)the statistical
			 areas of increase in the United States incarceration rate compared to
			 historical standards of incarceration in the United States and the reasons for
			 this increase;
				(2)a comparison of
			 incarceration policies, including juvenile incarceration policies, in countries
			 with similar political systems including Western Europe and Japan, denoting the
			 different standards applied for types of crime, length of sentences, standards
			 of prison administration, quality of reentry programs for exoffenders, and
			 recidivism rates;
				(3)an examination of
			 prison administration policies at the Federal, State, and local levels, to
			 include the availability and quality of preemployment training programs and the
			 availability of meaningful career progression within the profession;
				(4)the costs of
			 current incarceration policies at the Federal, State and local level, including
			 the relevant costs of law enforcement, the proportion of that cost associated
			 with gangs and drug enforcement, the costs of constructing and administering
			 prison facilities, the costs of post-incarceration supervision and reentry
			 programs, and the cost of lost economic opportunities associated with the
			 stigma of incarceration;
				(5)an examination of
			 the impact of gang activities in the United States, including the proportion of
			 these activities that are directed by foreign-based gangs and syndicates, and
			 outlining the impact of these activities in terms of violence, intimidation,
			 and all areas of criminal activity;
				(6)an examination of
			 current drug policy and its impact on incarceration, crime and violence,
			 sentencing, and reentry programs, to include an analysis of the general
			 availability of drugs in our society, the impact and effectiveness of current
			 policies on reducing that availability and on the incidence of crime, and in
			 the case of criminal offenders, the availability of drug treatment programs
			 before, during, and after incarceration;
				(7)an examination of
			 the legal and administrative changes in policies regarding those who suffer
			 from mental illness, including mandatory and voluntary commitment to
			 institutional care, the effectiveness and availability of alternative methods
			 of treatment, the impact of these policy changes on incarceration, and the
			 availability of government sponsored or assisted programs to address mental
			 illness;
				(8)an examination of
			 the historic role of the military (active duty, National Guard, Coast Guard,
			 and reserve forces), in the prevention of crime, the apprehension of criminals,
			 the protection of American citizens, and the maintenance of stability along the
			 national borders; and
				(9)any other area
			 that the Commission in its judgment believes relevant to a full understanding
			 of the present criminal justice system in the United States.
				6.Duties of the
			 commission
			(a)RecommendationsAfter
			 conducting a review of the United States criminal justice system and making
			 findings as required by section 5, the Commission shall make recommendations
			 for changes in policies and laws designed to—
				(1)refocus
			 incarceration policies to reduce the overall incarceration rate while
			 preserving public safety, cost-effectiveness, and societal fairness;
				(2)decrease prison
			 violence, with particular reference to protecting those incarcerated from
			 physical abuse;
				(3)improve prison
			 administration, including Federal standards of competence and the creation of a
			 career path for prison administrators;
				(4)institute the use
			 of policies and practices proven effective throughout the spectrum of criminal
			 behavior;
				(5)establish a system
			 for the reintegration of exoffenders that provides productive skills and
			 opportunities and improves communities' ability to assimilate former
			 offenders;
				(6)restructure the
			 approach to criminalization of, and incarceration as a result of the possession
			 or use of illegal drugs, decreasing the demand for illicit drugs, and improving
			 the treatment for addiction;
				(7)improve and
			 streamline the treatment of mental illness, both in our society and in the
			 criminal justice system;
				(8)improve Federal
			 and local responses to international and domestic criminal activity and
			 violence carried out by gangs, cartels, and syndicates, particularly in
			 relation to drug smuggling and distribution; and
				(9)improve and reform
			 any other aspect of the United States criminal justice system the Commission
			 determines is required.
				(b)Coordination
			 with international and domestic government and nongovernment
			 representativesThe Commission shall—
				(1)consult with
			 government and nongovernmental leaders, including State and local law
			 enforcement officials; and
				(2)include in its
			 final report required by subsection (c) summaries of the input and
			 recommendations of these leaders based on the recommendations required by
			 subsection (a).
				(c)Report
				(1)ReportNot
			 later than 18 months after the selection of the chair and the Executive
			 Director of the Commission, the Commission shall prepare and submit a final
			 report that contains a detailed statement of findings, conclusions, and
			 recommendations of the Commission to Congress and the President.
				(2)Public
			 availabilityThe report submitted under this subsection shall be
			 made available to the public.
				7.Membership
			(a)In
			 generalThe Commission shall be composed of 11 members, as
			 follows:
				(1)One member shall
			 be appointed by the President, who shall serve as Chairman of the
			 Commission.
				(2)Two members
			 appointed by the majority leader of the Senate, in consultation with the
			 Chairman of the Committee on Judiciary.
				(3)Two members
			 appointed by the minority leader of the Senate, in consultation with the
			 ranking member of the Committee on Judiciary.
				(4)Two members
			 appointed by the Speaker of the House of Representatives, in consultation with
			 the Chairman of the Committee on Judiciary.
				(5)Two members
			 appointed by the minority leader of the House of Representatives, in
			 consultation with the ranking member of the Committee on Judiciary.
				(6)One member
			 appointed by the Chairman of the Republican Governors Association.
				(7)One member
			 appointed by the Chairman of the Democratic Governors Association.
				(b)Membership
				(1)QualificationsThe
			 individuals appointed from private life as members of the Commission shall be
			 individuals who are nationally recognized for expertise, knowledge, or
			 experience in such relevant areas as—
					(A)law
			 enforcement;
					(B)criminal
			 justice;
					(C)national
			 security;
					(D)prison
			 administration;
					(E)prisoner
			 reentry;
					(F)public health,
			 including drug addiction and mental health;
					(G)victims' rights;
			 and
					(H)social
			 services.
					(2)DisqualificationAn
			 individual shall not be appointed as a member of the Commission if such
			 individual possesses any personal or financial interest in the discharge of any
			 of the duties of the Commission.
				(3)TermsMembers
			 shall be appointed for the life of the Commission.
				(c)Appointment;
			 initial meeting
				(1)AppointmentMembers
			 of the Commission shall be appointed not later than 45 days after the date of
			 the enactment of this Act.
				(2)Initial
			 meetingThe Commission shall hold its initial meeting on the date
			 that is 60 days after the date of the enactment of this Act.
				(d)Meetings;
			 quorum; vacancies
				(1)MeetingsThe
			 Commission shall meet at the call of the chair or a majority of its
			 members.
				(2)QuorumSix
			 members of the Commission, including at least one member chosen by the minority
			 leader of the Senate, minority leader of the House of Representatives, or
			 Chairman of the Republican Governors Association, shall constitute a quorum for
			 purposes of conducting business, except that 2 members of the Commission shall
			 constitute a quorum for purposes of receiving testimony.
				(3)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made. If vacancies in the
			 Commission occur on any day after 45 days after the date of the enactment of
			 this Act, a quorum shall consist of a majority of the members of the Commission
			 as of such day, so long as at least one Commission member chosen by a member of
			 each party, Republican and Democratic, is present.
				(e)Actions of
			 commission
				(1)In
			 generalThe Commission—
					(A)shall act by
			 resolution agreed to by a majority of the members of the Commission voting and
			 present; and
					(B)may establish
			 panels composed of less than the full membership of the Commission for purposes
			 of carrying out the duties of the Commission under this title—
						(i)which shall be
			 subject to the review and control of the Commission; and
						(ii)any findings and
			 determinations made by such a panel shall not be considered the findings and
			 determinations of the Commission unless approved by the Commission.
						(2)DelegationAny
			 member, agent, or staff of the Commission may, if authorized by the chair of
			 the Commission, take any action which the Commission is authorized to take
			 pursuant to this Act.
				8.Administration
			(a)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code, while away from their homes or regular places of
			 business in performance of services for the Commission.
			(b)Staff
				(1)Executive
			 directorThe Commission shall have a staff headed by an Executive
			 Director. The Executive Director shall be paid at a rate equivalent to a rate
			 established for the Senior Executive Service under section 5382 of title 5,
			 United States Code.
				(2)Staff
			 appointmentWith the approval of the Commission, the Executive
			 Director may appoint such personnel as the Executive Director determines to be
			 appropriate.
				(3)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
				(4)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
				(5)Other
			 resourcesThe Commission shall have reasonable access to
			 materials, resources, statistical data, and other information such Commission
			 determines to be necessary to carry out its duties from the Library of
			 Congress, the Office of National Drug Control Policy, the Department of State,
			 and other agencies of the executive and legislative branches of the Federal
			 Government. The chair of the Commission shall make requests for such access in
			 writing when necessary. The Office of National Drug Control Policy shall make
			 office space available for day-to-day Commission activities and for the
			 scheduled quarterly full Commission meetings.
				(c)Obtaining
			 official dataThe Commission may secure directly from any agency
			 of the United States information necessary to enable it to carry out this Act.
			 Upon the request of the Chair of the Commission, the head of that department or
			 agency shall furnish that information to the Commission.
			(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated for fiscal years
			 2009 and 2010 such sums are as necessary to carry out the purposes of this
			 Act.
			(b)AvailabilityAny
			 sums appropriated under the subsection (a) shall remain available, without
			 fiscal year limitation, until expended.
			10.SunsetThe Commission shall terminate 60 days after
			 it submits its report to Congress.
		
	
		1.Short titleThis Act may be cited as the
			 National Criminal Justice Commission
			 Act of 2010.
		2.FindingsCongress finds that—
			(1)it is in the interest of
			 the Nation to establish a commission to undertake a comprehensive review of the
			 criminal justice system;
			(2)there has not been a
			 comprehensive study since the President’s Commission on Law Enforcement and
			 Administration and Justice was established in 1965;
			(3)that commission, in a
			 span of 18 months, produced a comprehensive report entitled The
			 Challenge of Crime in a Free Society, which contained 200 specific
			 recommendations on all aspects of the criminal justice system involving
			 Federal, State, tribal, and local governments, civic organizations, religious
			 institutions, business groups, and individual citizens; and
			(4)developments over the
			 intervening 45 years require once again that Federal, State, tribal, and local
			 governments, civic organizations, religious institutions, business groups, and
			 individual citizens come together to review evidence and consider how to
			 improve the criminal justice system.
			3.Establishment of
			 commissionThere is
			 established a commission to be known as the National Criminal Justice
			 Commission (referred to in this Act as the
			 Commission).
		4.Purpose of the
			 commissionThe Commission
			 shall undertake a comprehensive review of the criminal justice system,
			 encompassing current Federal, State, local, and tribal criminal justice
			 policies and practices, and make reform recommendations for the President,
			 Congress, State, local, and tribal governments.
		5.Review and
			 recommendations
			(a)General
			 reviewThe Commission shall undertake a comprehensive review of
			 all areas of the criminal justice system, including Federal, State, local, and
			 tribal governments’ criminal justice costs, practices, and policies.
			(b)Findings and
			 recommendationsAfter conducting a review of the United States
			 criminal justice system as required by section 5(a), the Commission shall make
			 findings regarding such review and recommendations for changes in oversight,
			 policies, practices, and laws designed to prevent, deter, and reduce crime and
			 violence, improve cost-effectiveness, and ensure the interests of justice at
			 every step of the criminal justice system.
			(c)Prior
			 commissionsThe Commission shall take into consideration the work
			 of prior relevant commissions in conducting its review.
			(d)State and local
			 governmentIn making its recommendations, the Commission should
			 consider the financial and human resources of State and local governments.
			 Recommendations shall not infringe on the legitimate rights of the States to
			 determine their own criminal laws or the enforcement of such laws.
			(e)Public
			 hearingsThe Commission shall conduct public hearings in various
			 locations around the United States.
			(f)Consultation with
			 government and nongovernment representatives
				(1)In
			 generalThe Commission shall—
					(A)closely consult with
			 Federal, State, local, and tribal government and nongovernmental leaders,
			 including State, local, and tribal law enforcement officials, legislators,
			 public health officials, judges, court administrators, prosecutors, defense
			 counsel, victims’ rights organizations, probation and parole officials,
			 criminal justice planners, criminologists, civil rights and liberties
			 organizations, formerly incarcerated individuals, professional organizations,
			 and corrections officials; and
					(B)include in the final
			 report required by subsection (g) summaries of the input and recommendations of
			 these leaders.
					(2)United States
			 Sentencing CommissionTo the extent the review and
			 recommendations required by this section relate to sentencing policies and
			 practices for the Federal criminal justice system, the Commission shall conduct
			 such review and make such recommendations in consultation with the United
			 States Sentencing Commission.
				(g)Report
				(1)ReportNot
			 later than 18 months after the formation of the Commission, the Commission
			 shall prepare and submit a final report that contains a detailed statement of
			 findings, conclusions, and recommendations of the Commission to Congress, the
			 President, State, local, and tribal governments.
				(2)Goal of
			 unanimityIt is the sense of the Senate that, given the national
			 importance of the matters before the Commission, the Commission should work
			 toward unanimously supported findings and recommendations.
				(3)Public
			 availabilityThe report submitted under this subsection shall be
			 made available to the public.
				(4)Votes on
			 recommendations in reportConsistent with paragraph (2), the
			 Commission shall state the vote total for each recommendation contained in its
			 report to Congress.
				6.Membership
			(a)In
			 generalThe Commission shall be composed of 14 members, as
			 follows:
				(1)1 member shall be
			 appointed by the President, in consultation with the minority leader of the
			 Senate and the minority leader of the House of Representatives, who shall serve
			 as co-chairman of the Commission.
				(2)1 member shall be
			 appointed by the President, in consultation with the majority leader of the
			 Senate and the Speaker of the House of Representatives, who shall serve as
			 co-chairman of the Commission.
				(3)2 members appointed by
			 the majority leader of the Senate, in consultation with the Chairman of the
			 Committee on the Judiciary.
				(4)2 members appointed by
			 the minority leader of the Senate, in consultation with the ranking member of
			 the Committee on Judiciary.
				(5)2 members appointed by
			 the Speaker of the House of Representatives, in consultation with the Chairman
			 of the Committee on Judiciary.
				(6)2 members appointed by
			 the minority leader of the House of Representatives, in consultation with the
			 ranking member of the Committee on Judiciary.
				(7)2 members, who shall be
			 State and local representatives, shall be appointed by the President in
			 agreement with the minority leader of the Senate and the minority leader of the
			 House of Representatives.
				(8)2 members, who shall be
			 State and local representatives, shall be appointed by the President in
			 agreement with the majority leader of the Senate and the Speaker of the House
			 of Representatives.
				(b)Membership
				(1)QualificationsThe
			 individuals appointed from private life as members of the Commission shall be
			 individuals with distinguished reputations for integrity and nonpartisanship
			 who are nationally recognized for expertise, knowledge, or experience in such
			 relevant areas as—
					(A)law enforcement;
					(B)criminal justice;
					(C)national security;
					(D)prison and jail
			 administration;
					(E)prisoner reentry;
					(F)public health, including
			 physical and sexual victimization, drug addiction and mental health;
					(G)victims’ rights;
					(H)civil liberties;
					(I)court
			 administration;
					(J)social services;
			 and
					(K)State, local, and tribal
			 government.
					(2)DisqualificationAn
			 individual shall not be appointed as a member of the Commission if such
			 individual possesses any personal financial interest in the discharge of any of
			 the duties of the Commission.
				(3)TermsMembers
			 shall be appointed for the life of the Commission.
				(c)Appointment; initial
			 meeting
				(1)AppointmentMembers
			 of the Commission shall be appointed not later than 45 days after the date of
			 the enactment of this Act.
				(2)Initial
			 meetingThe Commission shall hold its initial meeting on the date
			 that is 60 days after the date of the enactment of this Act. If not all
			 Commission members are selected by that date, the Commission shall hold its
			 initial meeting within 15 days of the appointment of all Commission
			 members.
				(3)EthicsAt
			 the initial meeting of the Commission, the Commission shall draft appropriate
			 ethics guidelines for commissioners and staff, including guidelines relating to
			 conflict of interest and financial disclosure.
				(d)Meetings; quorum;
			 vacancies
				(1)MeetingsThe
			 Commission shall meet at the call of the co-chairs or a majority of its
			 members.
				(2)QuorumSeven
			 members of the Commission, including at least 2 members chosen by either the
			 Senate Majority Leader, Speaker of the House, or Senate Majority Leader and
			 Speaker of the House in agreement with the President and 2 members chosen by
			 either the Senate Minority Leader, House Minority Leader, or Senate Minority
			 Leader and House Minority Leader in agreement with the President, shall
			 constitute a quorum for purposes of conducting business, except that 2 members
			 of the Commission shall constitute a quorum for purposes of receiving
			 testimony.
				(3)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made. If vacancies in the
			 Commission occur on any day after 45 days after the date of the enactment of
			 this Act, a quorum shall consist of a majority of the members of the Commission
			 as of such day, so long as at least 1 Commission member chosen by a member of
			 each party, Republican and Democratic, is present.
				(e)Actions of
			 commission
				(1)In
			 generalThe Commission—
					(A)shall act by resolution
			 agreed to by a majority of the members of the Commission voting and present;
			 and
					(B)may establish panels
			 composed of less than the full membership of the Commission for purposes of
			 carrying out the duties of the Commission under this title—
						(i)which shall be subject to
			 the review and control of the Commission; and
						(ii)any findings and
			 determinations made by such a panel shall not be considered the findings and
			 determinations of the Commission unless approved by the Commission.
						(2)DelegationAny
			 member, agent, or staff of the Commission may, if authorized by the co-chairs
			 of the Commission, take any action which the Commission is authorized to take
			 pursuant to this Act.
				7.Administration
			(a)Staff
				(1)Executive
			 directorThe Commission shall have a staff headed by an Executive
			 Director. The Executive Director shall be paid at a rate established for the
			 Certified Plan pay level for the Senior Executive Service under section 5382 of
			 title 5, United States Code.
				(2)Appointment and
			 compensationThe co-chairs of the Commission shall designate and
			 fix the compensation of the Executive Director and, in accordance with rules
			 agreed upon by the Commission, may appoint and fix the compensation of such
			 other personnel as may be necessary to enable the Commission to carry out its
			 functions, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
				(3)Personnel as Federal
			 employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(4)The compensation of
			 commissionersEach member of the Commission may be compensated at
			 not to exceed the daily equivalent of the annual rate of basic pay in effect
			 for a position at level V of the Executive Schedule under section 5315 of title
			 5, United States Code, for each day during which that member is engaged in the
			 actual performance of the duties of the Commission. All members of the
			 Commission who are officers or employees of the United States , State, or local
			 government shall serve without compensation in addition to that received for
			 their services as officers or employees.
				(5)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				(b)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
			(c)Detail of government
			 employeesUpon the request of the Commission, the head of any
			 Federal agency may detail, without reimbursement, any of the personnel of such
			 agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
			(d)Other
			 resourcesThe Commission shall have reasonable access to
			 materials, resources, statistical data, and other information such Commission
			 determines to be necessary to carry out its duties from the Library of
			 Congress, the Department of Justice, the Office of National Drug Control
			 Policy, the Department of State, and other agencies of the executive and
			 legislative branches of the Federal Government. The co-chairs of the Commission
			 shall make requests for such access in writing when necessary.
			(e)Volunteer
			 servicesNotwithstanding the provisions of section 1342 of title
			 31, United States Code, the Commission is authorized to accept and utilize the
			 services of volunteers serving without compensation. The Commission may
			 reimburse such volunteers for local travel and office supplies, and for other
			 travel expenses, including per diem in lieu of subsistence, as authorized by
			 section 5703 of Title 5, United States Code. A person providing volunteer
			 services to the Commission shall be considered an employee of the Federal
			 Government in performance of those services for the purposes of chapter 81 of
			 title 5 of the United States Code, relating to compensation for work-related
			 injuries, chapter 171 of title 28 of the United States Code, relating to tort
			 claims, and chapter 11 of title 18 of the United States Code, relating to
			 conflicts of interest.
			(f)Obtaining official
			 dataThe Commission may secure directly from any agency of the
			 United States information necessary to enable it to carry out this Act. Upon
			 the request of the co-chairs of the Commission, the head of that department or
			 agency shall furnish that information to the Commission. The Commission shall
			 not have access to sensitive information regarding ongoing
			 investigations.
			(g)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(h)Administrative
			 reportingThe Commission shall issue bi-annual status reports to
			 Congress regarding the use of resources, salaries, and all expenditures of
			 appropriated funds.
			(i)ContractsThe
			 Commission is authorized to enter into contracts with Federal and State
			 agencies, private firms, institutions, and individuals for the conduct of
			 activities necessary to the discharge of its duties and responsibilities. A
			 contract, lease or other legal agreement entered into by the Commission may not
			 extend beyond the date of the termination of the Commission.
			(j)GiftsSubject
			 to existing law, the Commission may accept, use, and dispose of gifts or
			 donations of services or property.
			(k)Administrative
			 assistanceThe Administrator of General Services shall provide to
			 the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this Act.
			 These administrative services may include human resource management, budget,
			 leasing, accounting, and payroll services.
			(l)Nonapplicability of
			 faca and public access to meetings and minutes
				(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(2)Meetings and
			 minutes
					(A)Meetings
						(i)AdministrationAll
			 meetings of the Commission shall be open to the public, except that a meeting
			 or any portion of it may be closed to the public if it concerns matters or
			 information described in section 552b(c) of title 5, United States Code.
			 Interested persons shall be permitted to appear at open meetings and present
			 oral or written statements on the subject matter of the meeting. The Commission
			 may administer oaths or affirmations to any person appearing before it.
						(ii)NoticeAll
			 open meetings of the Commission shall be preceded by timely public notice in
			 the Federal Register of the time, place, and subject of the meeting.
						(B)Minutes and public
			 availabilityMinutes of each open meeting shall be kept and shall
			 contain a record of the people present, a description of the discussion that
			 occurred, and copies of all statements filed. The minutes and records of all
			 open meetings and other documents that were made available to or prepared for
			 the Commission shall be available for public inspection and copying at a single
			 location in the offices of the Commission.
					(m)ArchivingNot
			 later than the date of termination of the Commission, all records and papers of
			 the Commission shall be delivered to the Archivist of the United States for
			 deposit in the National Archives.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated for fiscal years
			 2010 and 2011 such sums are as necessary to carry out the purposes of this Act,
			 not to exceed $7,000,000 per year for each fiscal year, and not more than
			 $14,000,000 total. None of the funds appropriated under this Act may be
			 utilized for international travel.
			(b)AvailabilityAny
			 sums appropriated under the subsection (a) shall remain available, without
			 fiscal year limitation, until expended.
			9.SunsetThe Commission shall terminate 60 days after
			 it submits its report to Congress.
		
	
		May 6, 2010
		Reported with an amendment
	
